Mr. Justice Magruder delivered the opinion .of the court: The decree in this case must be regarded as erroneous in three particulars: First—The decree is erroneous because, being a decree in a mechanic’s lien suit, it directs the appointment of a receiver to collect the rents and profits of the property in question. It is true, that the act of 1895, entitled “An act to revise the law in relation to mechanics’ liens,” which was passed and went into force on June 26, 1895, provides, in section 12, that “the court shall have power to appoint receivers for the property, on which liens are sought to be enforced, in the same manner, for the same causes, and for the same purposes as in cases of foreclosure of mortgages,” etc. (Laws of 1895, p. 231). But the proceeding, under which the decree in the present case was rendered, is not governed by the act of 1895. This action to enforce a mechanic’s lien was brought in September, 1892, when the Mechanic’s Lien law of 1874, as amended in 1887, was in force. The master in chancery, to whom the cause had been referred, had not yet filed his report and the testimony by him taken, nor had the decree in the case been rendered, when the act of 1895 went into force. In other words; the present proceeding to enforce the mechanic’s lien was pending when the act of 1895 went into force. Section 40 of the act of 1895, after repealing the mechanic’s lien laws, and the amendments thereto, theretofore existing, contains, at its close, the following proviso: “Provided, that this section shall not be so construed as to affect any rights existing or actions pending at the time this act shall take effect.” In the recent case of Andrews & Johnson Co. v. Atwood, 167 Ill. 249, we said, with reference to this proviso in section 40: “Under this section as to all rights existing' or actions pending the old law was left in force.” Indeed, it is a well settled rule, that, in construing a statute, a prospective operation only will be given to it, unless its terms show a legislative intention that it shall have a retrospective effect. (Knight v. Begole, 56 Ill. 122; People v. McClellan, 137 id. 352; 15 Am. & Eng. Ency. of Law, p. 180). The language of the proviso in question clearly indicates, that it was the intention of the legislature that the act of 1895 should apply only to future cases, and should not have a retroactive operation. It follows that the present proceeding, being an action pending when the law of 1895 went into force, must be governed by the old law of 1874. The Mechanic’s Lien law of 1874, together with the amendments thereto passed in 1887, did not authorize the appointment of a receiver. In the absence of any statutory provision authorizing it to be done, the complainant, in an action for the foreclosure of a mechanic’s lien, is not entitled to a receiver of the rents and profits of the property pendente lite. (15 Am. & Eng. Ency. of Law, p. 124; High on Receivers, (3d ed.) sec. 586; Meyer v. Seebald, 11 Abb. Pr. (N. S.) 326; Pratt v. Tudor, 14 Tex. 37). Second—The decree was erroneous because, before its rendition, the property, sought to be subjected to the mechanic’s lien, had been sold under a decree of foreclosure, entered in the United States Circuit Court in a proceeding _ to foreclose a mortgage, which is admitted to have been a prior lien to the lien of the present appellees. When the present decree in the mechanic’s lien suit was rendered, the appellant had no other interest in the premises than the right to redeem the same from the sale made in the Federal court. That sale was made on December 4,1895. During one year thereafter the appellant had the right to redeem the property, and was in possession, collecting the rents thereof. We have held that, after a decree of foreclosure of a mortgage, and a sale of the mortgaged premises under the circumstances here stated, the mortgagor has no such ownership in the premises, as will support a lien for labor done or materials furnished on the premises. (Davis v. Connecticut Mutual Life Ins. Co. 84 Ill. 508; Green v. Sprague, 120 id. 416). It follows, that the interest of the appellant, who contracted with the appellees, was divested by the decree in the Federal court. Third—The decree is erroneous, for the reason that it is a personal decree against appellant in favor of appellees for the sums declared due them, with interest, fees and costs, and because it decrees that execution shall issue against the appellant, without providing first for a sale of the premises, and for the issuance of execution to make the deficiency after applying the proceeds of the sale upon the decree in favor of the appellees. In Baptist Church v. Andrews, 87 Ill. 172, we held that, on a petition to enforce a mechanic’s lien, the 25th section of the Mechanic’s Lien law of 1874 authorizes an execution to issue for any balance that remains, after selling the property on which the lien exists, but that no provision of that law authorizes a personal execution to issue in the first instance. For the reasons here stated, the judgment of the Appellate Court and the decree of the circuit court are reversed, and the cause is remanded to the circuit court for further proceedings in accordance with the views herein expressed. Reversed and remanded.